Title: Thomas Jefferson to Daniel Brent, [ca. 12 May 1818]
From: Jefferson, Thomas
To: Brent, Daniel


          
             
				  ca. 12 May 1818
          
          Th: Jefferson asks the favor of mr Brent to give a passage to the inclosed letters to mr Gallatin & mr Beasley, with by the first safe conveyance with the dispatches of the department of state. he returns him many thanks for past favors, and will often have to apologize for future troubles. he salutes him with assurances of great respect
        